DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Horii et al  (US 2016/0225624) in view of  Dolny et al (US 2018/0212041).
	With respect to Claim 1, Horii et al discloses a silicon carbide (SiC ) (Figure 6, 80)  substrate having a SiC epitaxial layer (Figure 6, 81) disposed over a surface of the SiC substrate (Figure 6, 80), the SiC substrate having a first conductivity (paragraph 49, n type) and the SiC epitaxial layer having the first conductivity (paragraph 51, n type); and a contact region (Figure 6, 84) and a well region (Figure 6, 82)  formed in the SiC epitaxial layer, the contact region and the well region having a doping level of a second conductivity opposite the first conductivity (paragraph 53), wherein the contact region lies completely within the well region (Figure 6) , and has edges recessed from edges of the well region (as the spacers 42 and 43 are formed within the whole aperture of the mask defining well 82, the edges of the contact region  would be recessed from the edges of the well by the width of the spacers 42 and 43) . See Figures 1-7 and corresponding text, especially paragraphs 48-60. Moreover, Horii et al disclose that the device may be a Schottky barrier diode. See paragraph 80.
	Horii el does not disclose that the contact is not in contact with a region having the first conductivity. 
	Dolny et al disclose the formation of a Schottky barrier diode and discloses the formation of a contact having a second conductivity, which is not in contact with a region having the first conductivity. See Figure 7B, 713 and 715 and corresponding text, especially paragraphs 69-71. 
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to form a contact which is not in contact with a region having the first conductivity in the device of Horii et al, for its known benefit in the art of forming a Schottky contact as disclosed by Dolny et al. Moreover, the omission of an element where its function is not needed would have been prima facie obvious to one of ordinary skill in the art. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989).
	With respect to Claim 2, Horii et al discloses “ wherein the well region comprises a p-well region and the contact region comprises a p-type region”. See paragraph 53.  
	With respect to Claim 3, the well region comprises an Al implant. See paragraph 57.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Horii et al (US 2016/0225624) in view of  Dolny et al (US 2018/0212041) as applied to claim 1-3  above, and further in view of Sdrulla et al (US 9,478,606).
	Horii et al  and Dolny et al are relied upon as discussed above. Moreover, Horii et al disclose the implantation of Aluminum (Al) in paragraph 57.
	However, Horii et al in view of Dolny et al do not disclose the specific implant dose as required by the Claims at hand.  
	Sdrulla et al is simply relied upon to disclose the implantation of Al in SiC devices at a range of 1E14/cm2 to 2E15/cm2. See column 8, lines 40-50.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to use the dose of Sdrulla et al, in the process of Horii et al in view of Dolny et al, for its known benefit of implanting Al in SiC devices. Overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F 2d 1575, 16 USPQ 2d 1934 (Fed Cir 1990). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. Furthermore, for claimed value within the disclosed prior art ranges, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the sill of the art. See In re Antonie, 195 USPQ 6 (CCPA 1977). In the present case, optimization of the dose, would have been prima facie obvious to one of ordinary skill in the art, for its known benefit of achieving the desired doping concentrations. 
With respect to Claim 4, Sdrulla et al disclose  implanting Al through the implant aperture comprises implanting Al with an implant dose of from 1E14 to 1E16 atoms/cm2. See column 8, lines 40-50.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Horii et al  (US 2016/0225624)
With respect to Claim 5, Horii et al discloses a silicon carbide (SiC ) (Figure 6, 80)  substrate having a SiC epitaxial layer (Figure 6, 81) disposed over a surface of the SiC substrate (Figure 6, 80), the SiC substrate having a first conductivity (paragraph 49, n type) and the SiC epitaxial layer having the first conductivity (paragraph 51, n type). Moreover, Horii et al  discloses a well region (Figure 6, 82) disposed in the SiC epitaxial layer (Figure 6, 81), the well region (Figure 6, 82)  having a doping level of a second conductivity (p-type, paragraph 53)  opposite the first conductivity  (n type, paragraphs 49 and 51) and forming a pn junction with the SiC epitaxial layer; a contact region (Figure 6, 84) having the second conductivity (p type, paragraph 53) disposed in the well region (Figure 6, 82);  the contact region having a doping level higher than the doping level of the first conductivity ( the contact region 84 would inherently  have a higher doping level than the doping level of the first conductivity as contact region 84 is doped at least one time more than the SiC epitaxial layer, Figures 3 and 5);  and edges of the contact region recessed in from edges of the well region (the edges of the contact region  would  be recessed from the edges of the well by the width of the spacers 42 and 43) .  See Figures 1-7 and corresponding text, especially paragraphs 48-60. 
However , Horii et al does not explicitly disclose “wherein crystal defect damage sites created during formation of the contact region and the well are separated from a depletion region associated with the pn junction between the well and the SiC epitaxial region when the pn junction is reverse biased”.
With respect to the limitation “wherein crystal defect damage sites created during formation of the contact region and the well are separated from a depletion region associated with the pn junction between the well and the SiC epitaxial region when the pn junction is reverse biased”,  the components and function in Horii et al are the same as the claimed invention. Moreover, Horii et al disclose the reverse bias current leakage created by said damage is minimal, as disclosed in paragraph 55 of Horii et al. 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to change the relative size of the well, contacts and recessed edges of the device of Horii et al, for its known benefit in minimizing damage. Changes in size and/or proportion are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).

 						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 20, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812